NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ROBERTO ANTONIO RAMIREZ-                         No.   20-73363
PINEDA,
                                                 Agency No. A078-461-089
                Petitioner,

 v.                                              MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted February 9, 2022**
                                San Francisco, California

Before: HURWITZ and VANDYKE, Circuit Judges, and ERICKSEN,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Joan N. Ericksen, United States District Judge for the
District of Minnesota, sitting by designation.
      Roberto Ramirez-Pineda, a native and citizen of El Salvador, seeks review

of a Board of Immigration Appeals (BIA) decision dismissing his appeal from the

order of an Immigration Judge (IJ) that denied his application for withholding of

removal and protection under the Convention Against Torture (CAT). We deny the

petition for review.

      We have jurisdiction to review BIA decisions under 8 U.S.C. § 1252 and

review the agency’s factual findings for substantial evidence and questions of law

de novo. Ayala v. Holder, 640 F.3d 1095, 1096–67 (9th Cir. 2011) (per curiam).

“To reverse the BIA, we must determine that the evidence not only supports [a

contrary] conclusion, but compels it—and also compels the further conclusion that

the petitioner meets the requisite standard for obtaining relief.” Sanjaa v. Sessions,

863 F.3d 1161, 1164 (9th Cir. 2017) (internal quotations omitted).

      Here, substantial evidence supports the agency’s finding that Ramirez-

Pineda failed to demonstrate a nexus between a protected ground and his fear of

future persecution. Substantial evidence in the record shows that Ramirez-Pineda

was personally targeted after he shot a gang member in the foot during routine

policing. “If a former police officer is singled out for reprisal, not because of his

status as a former police officer, but because of his role in disrupting particular

criminal activity, he is not considered, without more, to have been targeted as a

member of a particular social group.” Ayala, 640 F.3d at 1098 (cleaned up); cf.


                                           2
Madrigal v. Holder, 716 F.3d 499, 505–06 (9th Cir. 2013) (finding former police

officers were targeted as a group when gang members killed task force members

without regard to their involvement in a particular enforcement operation). The

record here does not show or compel the conclusion that he was targeted for his

membership in the protected group of former police officers.

      Substantial evidence also supports the agency’s conclusion that Ramirez-

Pineda failed to demonstrate that the government of El Salvador is unwilling or

unable to protect him from future torture. While the record includes evidence of

widespread gang violence it also includes evidence of increased security forces by

the Salvadoran government to combat gang violence. The mixed record does not

compel the reversal of the BIA decision. Go v. Holder, 640 F.3d 1047, 1054 (9th

Cir. 2011). Nor does the record compel the conclusion that if removed Ramirez-

Pineda would face a more likely than not risk of torture inflicted by or with the

consent of the Salvadoran government. 8 C.F.R. § 1208.18(a)(1); see Tamang v.

Holder, 598 F.3d 1083, 1095 (9th Cir. 2010). Therefore, the agency properly

denied his CAT claim.

      Finally, the BIA did not abuse its discretion when it declined to consider a

brief filed over two months past the filing deadline. See 8 C.F.R. § 1003.3(c)(1)

(giving the BIA discretion to permit late filings). Still, Ramirez-Pineda was not

prejudiced considering the BIA addressed the merits of his appeal in its opinion.


                                          3
PETITION DENIED.




                   4